             Case 19-21510                    Doc 12            Filed 09/13/19      Entered 09/13/19 16:22:44                   Page 1 of 29
 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-21510
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Community Bank N.A.                                     Checking                        2299                                             $0.00




           3.2.     Webster Bank N.A.                                       Checking                        1397                                         $78.05




           3.3.     Webster Bank N.A.                                       Checking                        1416                                       $100.00




           3.4.     Community Bank N.A.                                     Checking                        2368                                         $10.00




           3.5.     Community Bank N.A.                                     Checking                        2459                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $188.05
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-21510                    Doc 12            Filed 09/13/19             Entered 09/13/19 16:22:44                   Page 2 of 29

 Debtor         OnlineAutoParts.com, LLC                                                              Case number (If known) 19-21510
                Name

6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 198.15     -                                    0.00 = ....                        $198.15
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                         $198.15
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used      Current value of
                                                      physical inventory            debtor's interest          for current value          debtor's interest
                                                                                    (Where available)

 19.       Raw materials
           Inventory                                                                                $0.00                                          $572,518.21



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Shipping supplies                                                                        $0.00                                             $3,000.00



 23.       Total of Part 5.                                                                                                                    $575,518.21
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 19-21510                    Doc 12            Filed 09/13/19      Entered 09/13/19 16:22:44                Page 3 of 29

 Debtor         OnlineAutoParts.com, LLC                                                      Case number (If known) 19-21510
                Name



 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture and Fixtures                                                           $0.00                                         $31,689.72



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Electronic equipment                                                             $0.00                                        $136,312.02



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $168,001.74
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-21510                    Doc 12            Filed 09/13/19      Entered 09/13/19 16:22:44            Page 4 of 29

 Debtor         OnlineAutoParts.com, LLC                                                     Case number (If known) 19-21510
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Warehouse equipment                                                             $0.00                                       $117,561.77



 51.        Total of Part 8.                                                                                                        $117,561.77
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-21510                    Doc 12            Filed 09/13/19      Entered 09/13/19 16:22:44            Page 5 of 29

 Debtor         OnlineAutoParts.com, LLC                                                     Case number (If known) 19-21510
                Name



 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Leasehold Improvements                                                                                                   $39,338.78



           Proceeds from Asset Purchase Agreement                                                                                     Unknown




 78.       Total of Part 11.                                                                                                     $39,338.78
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-21510                       Doc 12             Filed 09/13/19                   Entered 09/13/19 16:22:44                        Page 6 of 29

 Debtor          OnlineAutoParts.com, LLC                                                                            Case number (If known) 19-21510
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $188.05

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                          $198.15

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $575,518.21

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $168,001.74

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $117,561.77

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $39,338.78

 91. Total. Add lines 80 through 90 for each column                                                            $900,806.70           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $900,806.70




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
             Case 19-21510                     Doc 12           Filed 09/13/19               Entered 09/13/19 16:22:44                  Page 7 of 29
 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-21510
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Community Bank, N.A.                           Describe debtor's property that is subject to a lien                 $161,358.56                       $0.00
       Creditor's Name                                Community Bank N.A. - Checking - Acct#
       Attn: President or CEO                         2299
       1500 Main Street
       Springfield, MA 01115
       Creditor's mailing address                     Describe the lien
                                                      Set-off
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0627
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   JETOBRA, INC.                                  Describe debtor's property that is subject to a lien                     Unknown               $572,518.21
       Creditor's Name                                Inventory
       DBA JB Assoc. of
       Watertown
       Attn: President or CEO
       700 Connecticut Blvd
       East Hartford, CT 06108
       Creditor's mailing address                     Describe the lien
                                                      Ex parte attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       08/08/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-21510                    Doc 12           Filed 09/13/19               Entered 09/13/19 16:22:44                  Page 8 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                 Case number (if know)      19-21510
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 2.3    SOS Capital                                   Describe debtor's property that is subject to a lien                     $175,608.51              $198.15
        Creditor's Name                               90 days or less: Accounts receivable
        Attn: President or CEO
        1330 Ave of The Americas
        Suite 600B
        New York, NY 10019
        Creditor's mailing address                    Describe the lien
                                                      Alleged assignment of receivables
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
                                                         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $336,967.07

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Berkovitch & Bouskila, PLLC
         80 Broad Street, Suite 3303                                                                            Line   2.3
         New York, NY 10004

         Linda Clifford Hadley
         Seiger Gfeller Laurie LLP                                                                              Line   2.1
         West Hartford Center
         977 Farmington Ave., Suite 200
         West Hartford, CT 06107

         Richard P. Weinstein, Esq.
         Weinstein & Wisser, P.C.                                                                               Line   2.2
         29 South Main Street
         Suite 207
         West Hartford, CT 06107




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-21510                   Doc 12            Filed 09/13/19                   Entered 09/13/19 16:22:44                Page 9 of 29
 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)           19-21510
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,200.00         $1,175.00
           Adam Goral                                                Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           08/2019                                                   Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $500.96         $500.96
           Andrea Penta                                              Check all that apply.
           197 Conestoga St                                             Contingent
           Windsor, CT 06095                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           08/2019                                                   Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35202                               Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19                  Entered 09/13/19 16:22:44                   Page 10 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                        Case number (if known)   19-21510
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $903.85    $903.85
          Anthony Van Leuvan                                         Check all that apply.
          460 Emmett St                                                 Contingent
          Apt 14                                                        Unliquidated
          Bristol, CT 06010                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $400.14    $400.14
          Brian Brown                                                Check all that apply.
          19 Griswold Drive                                             Contingent
          Windsor, CT 06095                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $217.77    $217.77
          David Sisk                                                 Check all that apply.
          140 Ratley Road                                               Contingent
          West Suffield, CT 06093                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,385.00    $1,385.00
          Dean Bergeron                                              Check all that apply.
          1043 Route 169                                                Contingent
          Woodstock, CT 06281                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19                  Entered 09/13/19 16:22:44                   Page 11 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                        Case number (if known)   19-21510
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $387.36    $387.36
          Elliot Holmes, Jr.                                         Check all that apply.
          905 Burnside Ave                                              Contingent
          Apt B1                                                        Unliquidated
          East Hartford, CT 06108                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $372.18    $372.18
          Hector Vargas                                              Check all that apply.
          100 West Street                                               Contingent
          Apt 513                                                       Unliquidated
          Vernon Rockville, CT 06066                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,520.00    $1,520.00
          Jennifer York                                              Check all that apply.
          PO Box 237                                                    Contingent
          Pomfret, CT 06258                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $975.00    $975.00
          John Bowden II                                             Check all that apply.
          20 Westfield Street                                           Contingent
          Manchester, CT 06040                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19                  Entered 09/13/19 16:22:44                   Page 12 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                        Case number (if known)   19-21510
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $8.68    $8.68
          Kyle Carissimi                                             Check all that apply.
          3 Ann Mar Ln                                                  Contingent
          Simsbury, CT 06070                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,124.00       $1,124.00
          Matthew Boshuyzen                                          Check all that apply.
          18 Lydale Pl                                                  Contingent
          Meriden, CT 06450                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $44.46       $44.46
          Patrick Guillotte                                          Check all that apply.
          48 Silver Birch Lane                                          Contingent
          Windsor, CT 06095                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $900.00       $900.00
          Thomas Boshuyzen                                           Check all that apply.
          41 Sunrise Hill                                               Contingent
          Meriden, CT 06451                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          08/2019                                                    Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-21510                    Doc 12           Filed 09/13/19                  Entered 09/13/19 16:22:44                                 Page 13 of 29
 Debtor        OnlineAutoParts.com, LLC                                                                       Case number (if known)          19-21510
               Name

 2.15       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $2,054.61    $0.00
            Town of Windsor                                          Check all that apply.
            275 Broad Street                                            Contingent
            Windsor, CT 06095                                           Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $858.00
           A.C.McGunnigle Co., Inc.                                                    Contingent
           Attn: President or CEO                                                      Unliquidated
           100 Market Street                                                           Disputed
           Kenilworth, NJ 07033
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           ADP                                                                         Contingent
           Attn: Paul Bojorquez                                                        Unliquidated
           400 W. Covina Blvd.                                                         Disputed
            CA 91173
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,321.42
           Advanced Janitorial Srvs, LLC                                               Contingent
           Attn: President or CEO                                                      Unliquidated
           45 Wintonbury Avenue                                                        Disputed
           Bloomfield, CT 06002-2470
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $4,992.88
           Aisin World Corp. of America                                                Contingent
           Attn: President or CEO                                                      Unliquidated
           Dept LA 24254                                                               Disputed
           Pasadena, CA 91185-4254
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,864.23
           Akebono Corporation                                                         Contingent
           Attn: President or CEO                                                      Unliquidated
           PO Box 3236                                                                 Disputed
           Farmington, MI 48333
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 5 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 14 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,000.00
          American Endurance Racing                                             Contingent
          Attn: President or CEO                                                Unliquidated
          426 Fruit Farm Road                                                   Disputed
          Royersford, PA 19468
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,528.25
          American Express                                                      Contingent
          Attn: President or CEO                                                Unliquidated
          P.O. Box 650448                                                       Disputed
          Dallas, TX 75265-0448
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $416,850.80
          American Express Merchant Serv                                        Contingent
          Attn: President or CEO                                                Unliquidated
          5042 Wilshire Blvd                                                    Disputed
          Los Angeles, CA 90036
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0281                         Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $79.00
          Ameritas Life Insurance Corp.                                         Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 650730                                                         Disputed
          Dallas, TX 75265-0730
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,156.40
          APA Industries Inc.                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          555 Easy Street                                                       Disputed
          Simi Valley, CA 93065
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $418.75
          Ascensus                                                              Contingent
          Attn: President or CEO                                                Unliquidated
          200 Dryden Road                                                       Disputed
          Dresher, PA 19025
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $18,340.59
          Atlantic Import & Export                                              Contingent
          Attn: President or CEO                                                Unliquidated
          220B Meister Avenue                                                   Disputed
          Somerville, NJ 08876
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 15 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,000.00
          Automotive Parts Associates In                                        Contingent
          Attn: President or CEO                                                Unliquidated
          10551 Lackman Rd.                                                     Disputed
          Lenexa, KS 66206
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       227                          Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $696.36
          Bosal USA, Inc.                                                       Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 36136                                                          Disputed
          Newark, NJ 07188
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       8843                         Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,050.86
          Bosch Brake Components, LLC                                           Contingent
          Attn: President or CEO                                                Unliquidated
          39758 Treasury Center                                                 Disputed
          Chicago, IL 60694-9700
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $71,785.30
          Capital One Bank Usa N                                                Contingent
          Po Box 30285                                                          Unliquidated
          Attn: President or CEO                                                Disputed
          Salt Lake City, UT 84130-0285
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       6742                         Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,000.00
          Cardworks Acquiring                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          101 Crossways Park Drive                                              Disputed
          Woodbury, NY 11797
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5663                         Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $40,015.70
          Carriage House of New London                                          Contingent
          Attn: President or CEO                                                Unliquidated
          488 Colman Street                                                     Disputed
          New London, CT 06320
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $115.82
          Carter Chevrolet Co. Inc.                                             Contingent
          Attn: President or CEO                                                Unliquidated
          175 Hartford Tpke                                                     Disputed
          Vernon Rockville, CT 06066
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 16 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,750.39
          ConnectiCare, Inc                                                     Contingent
          Attn: President or CEO                                                Unliquidated
          P.O. Box 416191                                                       Disputed
          Boston, MA 02241-6191
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1062                         Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $430.05
          Connecticut Natural Gas Corp                                          Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 9245                                                           Disputed
          Chelsea, MA 02150-9245
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0739                         Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,198.21
          Continental Corporation                                               Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 934675                                                         Disputed
          Atlanta, GA 31193-4675
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0203                         Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,678.76
          CRP Industries, Inc.                                                  Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 33181                                                          Disputed
          Newark, NJ 07188
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1890                         Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,407.15
          CTA Manufacturing Corp.                                               Contingent
          Attn: President or CEO                                                Unliquidated
          263 Veterans Boulevard                                                Disputed
          Carlstadt, NJ 07072
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       T124                         Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,522.44
          CWPM                                                                  Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 415                                                            Disputed
          Plainville, CT 06062
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       6200                         Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Data One
          Attn: President or CEO                                                Contingent
          100 Cummings Center                                                   Unliquidated
          Suite 251C                                                            Disputed
          Beverly, MA 01915
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1542                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 17 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,558.03
          do88                                                                  Contingent
          Attn: President or CEO                                                Unliquidated
          Norra Stationsvagen 20                                                Disputed
          Nykvarn 15533
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,662.70
          Effective Spend
          Attn: President or CEO                                                Contingent
          611 S. Congress Ave                                                   Unliquidated
          Suite 505                                                             Disputed
          Austin, TX 78704
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $18,709.31
          ElringKlinger AG                                                      Contingent
          Attn: President or CEO                                                Unliquidated
          Postfach 1153                                                         Disputed
          Dettingen, DE 72575
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $807.67
          Eriksson Industries                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          146 B Elm Street                                                      Disputed
          Old Saybrook, CT 06475
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,734.83
          Eversource                                                            Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 56002                                                          Disputed
          Boston, MA 02155-6002
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5057                         Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,428.84
          Exide Technologies
          Attn: President or CEO                                                Contingent
          13000 Deerfield Parkway                                               Unliquidated
          BLDG 200                                                              Disputed
          Milton, GA 30004
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33,738.60
          Febi Bilstein                                                         Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 329                                                            Disputed
          Valley Ford, CA 94972
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2733                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 18 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,660.44
          Federal Express                                                       Contingent
          Attn: President or CEO                                                Unliquidated
          360 Ruby Rd                                                           Disputed
          Willington, CT 06279
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       9174                         Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $942.08
          Flosser GMBH & Co.                                                    Contingent
          Attn: President or CEO                                                Unliquidated
          1005N Commons Drive                                                   Disputed
          Aurora, IL 60504
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,468.64
          Francisco Albero, S.A.                                                Contingent
          Rafael Barradas, 19                                                   Unliquidated
          Polig. Gran Via Sud                                                   Disputed
          Barcelona, Spain
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0091                         Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,481.00
          Grassroots Motorsports                                                Contingent
          Attn: President or CEO                                                Unliquidated
          915 Ridgewood Ave                                                     Disputed
          Holly Hill, FL 32117
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1737                         Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $801.79
          Hengst of North America, Inc.                                         Contingent
          Attn: President or CEO                                                Unliquidated
          29 Hengst Drive                                                       Disputed
          Camden, SC 29020
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,206.98
          Hitachi Auto Systems Americas                                         Contingent
          Attn: President or CEO                                                Unliquidated
          Drawer CS 198-281                                                     Disputed
          Atlanta, GA 30384-8281
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $185,157.29
          Hoffman Auto                                                          Contingent
          Attn: President or CEO                                                Unliquidated
          699 Straits Turnpike                                                  Disputed
          Watertown, CT 06795
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 19 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,565.12
          Hoffman Auto                                                          Contingent
          Attn: President or CEO                                                Unliquidated
          699 Straits Turnpike                                                  Disputed
          Watertown, CT 06795
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,978.14
          Hoffman Porsche                                                       Contingent
          Attn: President or CEO                                                Unliquidated
          630 Connecticut Blvd                                                  Disputed
          East Hartford, CT 06108
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $127,382.12
          Interamerican Motor Corp.                                             Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 511295                                                         Disputed
          Los Angeles, CA 90051-7850
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4884                         Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Iron Mountain                                                         Contingent
          Attn: President or CEO                                                Unliquidated
          Bamane World Technology Center                                        Disputed
          Bangalore India 560048
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5173                         Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $50,504.16
          Kabbage
          Attn: President or CEO                                                Contingent
          925B Peachtree Street NE                                              Unliquidated
          Suite 1688                                                            Disputed
          Atlanta, GA 30309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       4659                         Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,781.14
          Koni North America
          ITT Industries Holdings, Inc.                                         Contingent
          Attn: President or CEO                                                Unliquidated
          28556 Network Place                                                   Disputed
          Chicago, IL 60673-1285
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,068.00
          Krona Performance                                                     Contingent
          Attn: President or CEO                                                Unliquidated
          629 South George Street                                               Disputed
          Charles Town, WV 25414
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 20 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,565.80
          Leisure Time Canvas, Inc.                                             Contingent
          Attn: President or CEO                                                Unliquidated
          140 Norman Street                                                     Disputed
          West Springfield, MA 01089
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $528.00
          Levine Auto & Truck                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          118 South Street                                                      Disputed
          Danbury, CT 06810
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          LMS Performance Group LLC
          Attn: President or CEO                                                Contingent
          800 Marshall Phelps Road                                              Unliquidated
          Building 3G                                                           Disputed
          Windsor, CT 06095
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,990.06
          MAHLE Clevite, Inc.                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 13263                                                          Disputed
          Newark, NJ 07101
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2300                         Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,733.80
          Mann+Hummel Purolator Filters                                         Contingent
          Attn: President or CEO                                                Unliquidated
          29650 Network Place                                                   Disputed
          Chicago, IL 60673-4296
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,800.00
          Matthews Volvo Site                                                   Contingent
          Attn: Matt Herrebout                                                  Unliquidated
          808 S. Grant St.                                                      Disputed
          Denver, CO 80209
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,181.00
          Motorsport Marketing, Inc.                                            Contingent
          Attn: President or CEO                                                Unliquidated
          915 Ridgewood Avenue                                                  Disputed
          Daytona Beach, FL 32117
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1737                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 12 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 21 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $625.71
          Name Warehouse, LLC                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 673                                                            Disputed
          Fairfield, CT 06824
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,065.60
          NEAD Insurance Trust
          c/o Transurance, INC                                                  Contingent
          Attn: President or CEO                                                Unliquidated
          60 Forest Street                                                      Disputed
          Hartford, CT 06105
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1221                         Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,994.12
          NGK Spark Plugs (USA), Inc.
          Attn: President or CEO                                                Contingent
          PO Box 514757                                                         Unliquidated
          Terminal Annex                                                        Disputed
          Los Angeles, CA 90051
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0888                         Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $24,751.32
          Nissens North America, Inc.
          Attn: President or CEO                                                Contingent
          1125 S. Ball Street                                                   Unliquidated
          Suite 100                                                             Disputed
          Grapevine, TX 76051
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0014                         Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,202.02
          Nokian Tyres Inc.                                                     Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 623                                                            Disputed
          Essex Junction, VT 05453
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,064.40
          North Shore Imports                                                   Contingent
          Attn: President or CEO                                                Unliquidated
          4320 Independence Ct                                                  Disputed
          Sarasota, FL 34234
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $91,482.37
          Northside Imports                                                     Contingent
          Attn: President or CEO                                                Unliquidated
          3650 W. Pratt                                                         Disputed
          Lincolnwood, IL 60712
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       9100                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 22 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $155,593.85
          Orio North America Inc.
          Attn: President or CEO                                                Contingent
          2550 Broadhead                                                        Unliquidated
          Suite 100                                                             Disputed
          Bethlehem, PA 18020
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       7040                         Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,987.00
          PageOne Labs                                                          Contingent
          Attn: President or CEO                                                Unliquidated
          7578 Gibralter Street #7                                              Disputed
          Carlsbad, CA 92009
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2201                         Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $200.00
          Paya
          Attn: President or CEO                                                Contingent
          12120 Sunset Hills Road                                               Unliquidated
          Suite 500                                                             Disputed
          Reston, VA 20190
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2920                         Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $114,022.46
          PayPal Working Capital                                                Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 5018                                                           Disputed
          Lutherville Timonium, MD 21094
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $114.87
          PEX German OE Parts, LLC                                              Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 340                                                            Disputed
          Niceville, FL 32588
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1002                         Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $130,973.02
          Professional Parts Sweden AB                                          Contingent
          Attn: President or CEO                                                Unliquidated
          Fågelviksvägen 9B                                                     Disputed
          S-145 53 Norsborg
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,038.11
          Ramac Industries, Inc.                                                Contingent
          Attn: President or CEO                                                Unliquidated
          2527 Aviation Way                                                     Disputed
          Minden, NV 89423
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4067                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 14 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 23 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $111.32
          Receivable Management Services                                        Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 19646                                                          Disputed
          Minneapolis, MN 55419
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5173                         Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $38,430.42
          Robert Bosch LLC                                                      Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 95092                                                          Disputed
          Chicago, IL 60694-5092
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       2391                         Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,042.66
          Skandix AG                                                            Contingent
          Attn: President or CEO                                                Unliquidated
          Richtershöhe 6                                                        Disputed
          Lutter am Barenberge
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       8635                         Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,334.01
          SKF Automotive Aftermarket                                            Contingent
          Attn: President or CEO                                                Unliquidated
          PO Box 74007487                                                       Disputed
          Chicago, IL 60674-7487
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       6900                         Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,964.51
          SP Performance                                                        Contingent
          Attn: President or CEO                                                Unliquidated
          9D Herman Drive                                                       Disputed
          Simsbury, CT 06070
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,533.57
          Springfield Corrugated Box                                            Contingent
          Attn: President or CEO                                                Unliquidated
          74 Moylan Lane                                                        Disputed
          Agawam, MA 01001
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       U001                         Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $281,719.88
          SSF Imported Auto Parts, Inc.                                         Contingent
          Attn: President or CEO                                                Unliquidated
          466 Forbes Boulevard                                                  Disputed
          South San Francisco, CA 94080
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       8682                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 15 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 24 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,224.01
          Svea Inkasso International                                            Contingent
          Attn: Paola Montenegro                                                Unliquidated
          169 81 Solna                                                          Disputed
          Stockholm
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5339                         Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $52,630.34
          Tasca Automotive Group                                                Contingent
          Attn: President or CEO                                                Unliquidated
          1300 Pontiac Avenue                                                   Disputed
          Cranston, RI 02920
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0038                         Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $35,377.23
          Tenneco Automotive Sverige AB                                         Contingent
          Attn: President or CEO                                                Unliquidated
          Stationsqatan 2                                                       Disputed
          SE-341 60 LJUNGBY
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1714                         Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          The Hanover Insurance Company                                         Contingent
          Attn: President or CEO                                                Unliquidated
          440 Lincoln Street                                                    Disputed
          Worcester, MA 01653-0002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       8000                         Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $567.80
          Transcedar Limited/Motorad                                            Contingent
          Attn: Dept # 30796                                                    Unliquidated
          PO Box 790126                                                         Disputed
          Saint Louis, MO 63179
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $139.96
          Transworld Systems Inc.
          Attn: President or CEO                                                Contingent
          500 Virginia Dr                                                       Unliquidated
          Suite 514                                                             Disputed
          Fort Washington, PA 19034
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1686                         Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,143.53
          Turn 14 Distrubution
          Attn: President or CEO                                                Contingent
          100 Tournament Drive                                                  Unliquidated
          Suite 100                                                             Disputed
          Horsham, PA 19044
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19           Entered 09/13/19 16:22:44                                  Page 25 of 29
 Debtor       OnlineAutoParts.com, LLC                                                                Case number (if known)            19-21510
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $224,614.55
           UPS                                                                  Contingent
           Attn: President or CEO                                               Unliquidated
           28013 Network Place                                                  Disputed
           Chicago, IL 60673-1280
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      1927                         Is the claim subject to offset?     No       Yes


 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $14,276.57
           UPS Canada                                                           Contingent
           Attn: Darion Campbell                                                Unliquidated
           10 Queen St., Unit 117                                               Disputed
           Fort Erie, ON
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.85      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,824.97
           UPS Freight                                                          Contingent
           Attn: President or CEO                                               Unliquidated
           28013 Network Place                                                  Disputed
           Chicago, IL 60673-1280
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.86      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $45,397.16
           Valenti Motors - Audi/VW/Saab                                        Contingent
           Attn: President or CEO                                               Unliquidated
           600 Straits Turnpike                                                 Disputed
           Watertown, CT 06795
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.87      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,946.21
           Valeo Service USA                                                    Contingent
           Attn: President or CEO                                               Unliquidated
           PO Box 2575                                                          Disputed
           Carol Stream, IL 60132
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      9771                         Is the claim subject to offset?     No       Yes


 3.88      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $850.80
           WorldPac
           Attn: President or CEO                                               Contingent
           37137 Hickory Street                                                 Unliquidated
           PO Box 5022                                                          Disputed
           Newark, CA 94560
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      1395                         Is the claim subject to offset?     No       Yes


 3.89      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $11,258.01
           ZF Services, LLC                                                     Contingent
           Attn: President or CEO                                               Unliquidated
           PO Box 5820                                                          Disputed
           Carol Stream, IL 60197-5820
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number      0730                         Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 17 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19          Entered 09/13/19 16:22:44                          Page 26 of 29
 Debtor       OnlineAutoParts.com, LLC                                                             Case number (if known)          19-21510
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Berman & Rabin, P.A.
           15280 Metcalf Ave                                                                      Line     3.67                                     6291
           PO Box 24327
                                                                                                         Not listed. Explain
           Overland Park, KS 66223

 4.2       Creditors Recovery Systems Inc
           Attn: President or CEO                                                                 Line     3.70
           212 West St. Charles Road
                                                                                                         Not listed. Explain
           Villa Park, IL 60181

 4.3       Dubicki & Camassar, LLP
           Attn: Garon Camassar                                                                   Line     3.18
           181 Broad Street
                                                                                                         Not listed. Explain
           New London, CT 06320

 4.4       GC Services Limited Partnershi
           Attn: President or CEO                                                                 Line     3.7
           PO Box 865
                                                                                                         Not listed. Explain
           Houston, TX 77001

 4.5       Prestige Services Inc.
           Attn: President or CEO                                                                 Line     3.28
           21214 Schofield Drive
                                                                                                         Not listed. Explain
           Gretna, NE 68028

 4.6       Richard P. Weinstein, Esq.
           Weinstein & Wisser, P.C.                                                               Line     3.40
           29 South Main Street
                                                                                                         Not listed. Explain
           Suite 207
           West Hartford, CT 06107

 4.7       RMS USA
           RMS Corporate Headquarters                                                             Line     3.76
           Attn: President or CEO
                                                                                                         Not listed. Explain
           240 Emery Street
           Bethlehem, PA 18015

 4.8       Sabia Taiman, LLC
           Attn: Edward C. Taiman, Jr.                                                            Line     3.3
           450 Church Street
                                                                                                         Not listed. Explain
           Hartford, CT 06103-1107

 4.9       Svea Inkasso International
           Attn: Paola Montenegro                                                                 Line     3.27                                     7421
           169 81 Solna
                                                                                                         Not listed. Explain
           Stockholm

 4.10      Zwicker & Associates, P.C.
           Attn: Beathan Regan, Esq.                                                              Line     3.8
           80 Minuteman Road
                                                                                                         Not listed. Explain
           Andover, MA 01810


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     12,994.01

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19          Entered 09/13/19 16:22:44               Page 27 of 29
 Debtor       OnlineAutoParts.com, LLC                                                            Case number (if known)   19-21510
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $            2,502,999.26

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              2,515,993.27




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 19 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19   Entered 09/13/19 16:22:44                     Page 28 of 29
 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-21510
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Attorney for Sponzo
             lease is for and the nature of               Enterprises, LLC
             the debtor's interest

                  State the term remaining                                          Law Office of Lee N. Johnson
                                                                                    Attn: Lee N. Johnson
             List the contract number of any                                        350 Silas Deane Highway
                   government contract                                              Wethersfield, CT 06109


 2.2.        State what the contract or                   Lease of Building
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3 months                  Sponzo Enterprises, LLC
                                                                                    Attn: President or CEO
             List the contract number of any                                        17 East Dudley Road
                   government contract                                              Bloomfield, CT 06002




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-21510                    Doc 12            Filed 09/13/19   Entered 09/13/19 16:22:44                 Page 29 of 29
 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-21510
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Daniel M. Moran                   19 Talcott Mountain Rd.                           Community Bank,                    D   2.1
                                               Simsbury, CT 06070                                N.A.                               E/F
                                                                                                                                    G




    2.2      Daniel M. Moran                   19 Talcott Mountain Rd.                           SOS Capital                        D   2.3
                                               Simsbury, CT 06070                                                                   E/F
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
